Citation Nr: 1829029	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-22 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for complete hysterectomy associated with in-situ carcinoma of the cervix with dysplasia, currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for E. coli or residuals thereof.

3.  Entitlement to service connection for a disorder manifested by acid reflux, to include as secondary to E. coli.

4.  Entitlement to service connection for fecal incontinence.

5.  Entitlement to service connection for a urinary incontinence.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from March 1988 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from August 2013, April 2014, and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado and Muskogee, Oklahoma.  Jurisdiction currently resides with the RO in Muskogee, Oklahoma.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned regarding the issues of entitlement to an increased rating for hysterectomy, service connection for E. coli and acid reflux and TDIU.  A transcript of the hearing is of record.

The Board notes that at the July 2017 hearing the Veteran and her representative indicated that the claims for service connection for E. coli and acid reflux were actually intended to be claims for compensation under the provisions of 38 U.S.C. § 1151; however, the Veteran did not withdraw the claims for service connection and therefore the Board will adjudicate those issues in the present decision.  For reasons explained below, the Board does not presently have jurisdiction over any claim for compensation 38 U.S.C. § 1151.  Although the AOJ issued a supplemental statement of the case in September 2017, which appears to have attempted to recharacterize the service connection issues on appeal as claims for compensation under 38 U.S.C. § 1151, there is no legal basis for the Board to take jurisdiction over claims for compensation under 38 U.S.C. § 1151.

In this regard, initially, claims for service connection are separate and distinct from claims for compensation under 38 U.S.C. § 1151.  Anderson v. Principi, 18 Vet. App. 371 (2004) ("There is a legal distinction between filing a claim for service connection for a disability pursuant to 38 U.S.C. § 1110 and a claim for compensation derived from a grant of compensation pursuant to 38 U.S.C. § 1151."); Trafter v. Shinseki, 26 Vet. App. 267, 285 (2013) (Hagel, L., concurring) ("This Court's case law has consistently distinguished claims made pursuant to section 1151 and claims for disability compensation pursuant to section 1110.").

Moreover, after the Veteran appealed the RO's denial of claims for service connection for E. coli and acid reflux in September 2013, the RO inquired whether, based on some of her statements, she actually intended to pursue a claim for compensation under 38 U.S.C. § 1151.  However, an October 2013 report of general information shows that the Veteran "said it was not her intention to file an 1151 claim.  She said the residuals of e-coli and acid reflux are both secondary to the complete hysterectomy."  Accordingly, in this case, not only is there no rating decision addressing any claim for compensation under 38 U.S.C. § 1151, there is no notice of disagreement, statement of the case, or substantive appeal.  See 38 C.F.R. § 20.200 (2017).  The U.S. Court of Appeals for Veterans Claims (Court) has held that although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C. § 7105(d)(3)), the language used by Congress in enacting the statute for filing a notice of disagreement was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a notice of disagreement had not been filed, but not where a substantive appeal had not been filed.  See Percy v. Shinseki, 23 Vet. App 37, 44 (2009).  As such, there is no basis for the Board to take jurisdiction over any claims for compensation under 38 U.S.C. § 1151.  If the Veteran wishes to pursue such a claim, she is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2017).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for fecal and urinary incontinence and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the July 2017 Board hearing, the Veteran requested to withdraw the substantive appeal as to the issue of entitlement to an increased rating for complete hysterectomy.

2.  The evidence shows that the Veteran has not had E. coli, or residuals thereof, at any time during the appeal period or proximate thereto.

3.  The Veteran's current gastroesophageal reflux disease (GERD) did not manifest in service, or for many years thereafter, and is unrelated to active duty service or to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal as to the issue of entitlement to an increased rating for complete hysterectomy have been met.  38 U.S.C. § 7105; 38 C.F.R. § 20.204 (2017).

2.  The criteria for establishing entitlement to service connection for E. coli, or residuals thereof, have not been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for establishing entitlement to service connection for a disorder manifested by acid reflux have not been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In this case, in July 2017, at the Board hearing, the Veteran requested to withdraw the issue of entitlement to an increased rating for complete hysterectomy.  Hence, in the present case, the Board finds that the appellant has withdrawn the substantive appeal as to this issue and that there remain no allegations of errors of fact or law for appellate consideration.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the appeal and this issue is dismissed.




Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

E. Coli

The Veteran claims entitlement to service connection for E. coli or residuals thereof.  As alluded to above, although she has attributed this to exposure to an alleged outbreak of E. coli at a VA medical facility that took place after her period of active duty, which would therefore be the subject of a separate claim for compensation under 38 U.S.C. § 1151, at other times she has attributed this claimed disorder to her service-connected hysterectomy.  See October 2013 report of general information.

As to the scope of this claim, the Board is cognizant of the need to consider not only the Veteran's lay description of the disorder, but also the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim. Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Here, although the evidence shows that the Veteran has experienced symptoms, such as diarrhea, that might be considered to overlap with symptoms of E. coli, she has consistently referred to this claim as involving E. coli.  See July 2012 claim, September 2013 notice of disagreement, October 2013 report of general information, July 2017 hearing.  Moreover, she has submitted a separate claim for fecal incontinence which could reasonable encompass such symptoms.  Accordingly, the Board finds that in this case, the claim is appropriately limited to include E. coli or residuals thereof.

Turning to the merits of the case, a review of the medical evidence of record fails to establish a current diagnosis of this disorder at any time during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this regard, consideration has been given to the Veteran's contention that she has a current diagnosis of E. coli or continues to suffer from residuals of an E. coli infection.  The Veteran has asserted that she currently takes medication to control residuals of E. coli infection.  See September 2012 statement; July 2017 hearing.  At the July 2017 hearing, she identified this medication as acyclovir.  While VA treatment records confirm that she has been regularly taking this medication, there is no indication that it is in any way related to treatment for E. coli or residuals thereof.  Rather, VA treatment record show that she is taking this medication for chronic herpes simplex; there is no indication that this medication is prescribed "off-label" to treat E. coli.  See January 2010, March 2012, November 2012 and April 2014 VA treatment records.

With regard to the Veteran's lay assertions that she currently suffers from an E. coli infection or residuals thereof, the Board finds that her opinion is not competent evidence in this regard because she has not demonstrated the medical expertise needed to render a diagnosis of such disorder.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of bacterial infections, medical tests and associated symptoms in the context of a physical examination.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report symptoms such as stomach cramps, diarrhea and vomiting, she is not competent to attribute those complaints to a particular diagnosis or any diagnosis at all.  See Jandreau v. Nicholson, 492 F.3 1372, 1377 n.4 (Fed. Cir. 2007) (Lay persons are not competent to diagnose degenerative joint and disc disease and spinal stenosis as these are not manifested by external but rather internal signs visible only through medical imaging technology and requiring expertise in radiographic analysis to diagnose); see also 38 C.F.R. § 3.159(a)(1) (2017) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Her assertions are therefore not competent evidence of a diagnosis of E. coli or residuals thereof.

Accordingly, the first element for service connection is not met and service connection cannot be granted for E. coli or residuals thereof.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In making this finding, the Board has considered the recent holding of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), which held that where pain alone results in functional impairment, even if there is no identified underlying diagnosis, it can constitute a disability satisfying the first element for service connection.  Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  In Saunders the Veteran reported, and was noted to experience, functional impairment in the knees but did not contend that she had a currently diagnosed disability.  Here, unlike in Saunders, the Veteran has asserted the existence of a specific type of bacterial infection.  Accordingly, the Board finds Saunders inapplicable to the case at hand.  In reaching this conclusion, the Board has again considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Acid Reflux

The Veteran additionally contends that she suffers from a disorder characterized by acid reflux.  She has predominantly alleged that such disorder is secondary to E. coli in that the medication she allegedly takes to control E. coli causes acid reflux.  See September 2012 statement; July 2017 hearing.  At other times she has attributed such disorder to service-connected hysterectomy.  See October 2013 report of general information.  Although she has denied that reflux is directly related to service, see September 2013 notice of disagreement ("For...acid reflux...the Veteran claimed [this] issue not as being direct service connection [sic]"), at other times she has identified it as beginning during or soon after service.  See June 2013 VA examination ("Veteran states her symptoms of GERD started in 1989 when she had her gallbladder taken out").

The Veteran has a current diagnosis of GERD and, as such, she has met the current disability requirement.  The critical issue is therefore whether her GERD is related to service or service-connected disability.

As to the Veteran's claim that GERD is secondary to medication that she takes allegedly to treat E. coli, as described above, the Veteran is not service connected for E. coli or residuals and accordingly service connection cannot be granted on this basis.  See 38 C.F.R. § 3.310 (service connection may be granted for a disability that is proximately due to, the result of, or aggravated by service-connected disease or injury [emphasis added]).  To the extent she has claimed that the GERD is secondary to her service-connected hysterectomy, she has not offered any specific theory as to such relationship and there is no evidence indicating any such relationship.  Indeed, at an August 2013 VA hysterectomy examination, the examiner indicated that the only treatment currently required for her hysterectomy were routine follow-up examinations to detect possible recurrence; the examiner also noted that there were no current associated symptoms and remarked that her hysterectomy did not result in any current ongoing disability.

As to direct service connection, service treatment records are negative for complaints or treatment related to GERD and at the March 1989 separation examination, clinical evaluation was normal.  At January 1990 VA examination, clinical evaluation of the digestive system was negative, revealing a soft, non-tender abdomen without organomegaly.  A June 1990 VA treatment record indicates that four weeks after her cholecystectomy (gallbladder surgery), she was eating well and having regular bowel movements.  Although she later reported experiencing complaints related to digestive problems, she did not describe heartburn, difficulty swallowing, regurgitation or other symptoms related to GERD but rather complained of diarrhea.  In short, the evidence shows that GERD did not manifest in service or for many years thereafter.

Based on the above, the Board finds that the weight of the evidence is against the claim.  To the extent the Veteran has offered her opinion that her GERD is related to service or to service-connected hysterectomy, her statements regarding the cause of her GERD are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In the instant case, the question of the cause of GERD is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report heartburn, difficulty swallowing, regurgitation, the question of the cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how her GERD was caused are not competent evidence as to nexus.

In sum, the weight of the evidence of record shows that the Veteran's current GERD did not manifest in service, or for many years thereafter, and is unrelated to active duty service or service-connected disability.  The Board has considered the benefit-of-the-doubt rule; however, the preponderance of the evidence is against the claim, and as such, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107.



ORDER

The appeal as to the issue of entitlement to an increased rating for complete hysterectomy is dismissed.

Entitlement to service connection for E. coli is denied.

Entitlement to service connection for a disorder manifested by acid reflux, to include as secondary to E. coli, is denied.


REMAND

As to the claims for fecal and urinary incontinence, in June 2014, a VA examiner opined that it was less likely as not that these conditions were caused or aggravated by the Veteran's service-connected hysterectomy.  The examiner added, however, that the only condition that could be relevant to the etiology of urinary or fecal incontinence would have been the Veteran's prior two pregnancies that ended in live births.  Significantly, the Veteran's DD-214 shows that she separated due to pregnancy/childbirth and a February 1990 declaration of status of dependents indicates that this pregnancy ended in a live birth in November 1989.  Of note, pregnancy and childbirth are not disabilities for VA rating purposes, but chronic residuals of medical or surgical complications of pregnancy may be disabilities for rating purposes.  See 38 C F R § 4.116, Note 1.

In addition, to the extent diarrhea can be considered a part of the claim for fecal incontinence, there is some indication that such symptoms may be related to service.  In this regard, the evidence shows that the Veteran consistently complained of diarrhea following the May 1990 cholecystectomy and a number of medical records attribute diarrhea to this surgery.  See August 1993 VA examination (diagnosing post-cholecystectomy syndrome following complains of diarrhea after cholecystectomy); September 1993 private treatment record (noting an impression of chronic diarrhea secondary to cholecystectomy); July 2011 VA treatment record (noting a history of diarrhea associated with postcholecystectomy).  Significantly, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including calculi of the gallbladder, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, an April 1990 ultrasound revealed about five to ten gallstones after which the Veteran underwent cholecystectomy the following month.  The above evidence raises the question of whether the gallstones, which may be presumed to have onset in service, gave rise to the cholecystectomy, which gave rise to the chronic diarrhea.  This should also be addressed on remand.

The Board further notes the June 2014 VA opinion was not based on an examination of the Veteran and that in a September 2017 VA Form 646, the representative argues that an in-person examination is warranted.  As the June 2014 VA examiner also suggested that an in-person examination would be helpful, a VA examination should be obtained.

Regarding TDIU, the Veteran has largely attributed this to fecal and urinary incontinence.  See September 2013 claim ("notice of disagreement").  Accordingly, this issue is intertwined with those issues and must also be remanded at this time.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address to the etiology of any current fecal and urinary incontinence.  All necessary tests should be conducted.  The claims file must be sent to the examiner(s) for review.

(a) The examiner should first identify any current fecal incontinence/chronic diarrhea disorder or urinary incontinence disorder.  Then, for each disorder, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that it is related to or had its onset during any period of active duty service.

(b) In answering this question, the examiner should address whether any current disorder is related to the Veteran's in-service pregnancy which ended in live birth in November 1989.  The examiner is advised that pregnancy and childbirth are not disabilities for VA rating purposes, but chronic residuals of medical or surgical complications of pregnancy may be disabilities for rating purposes.  38 C F R § 4.116, Note 1.

(c) The examiner should also address whether the Veteran's the gallstones, which may be presumed to have onset in service, and which gave rise to the May 1990 cholecystectomy, are related to any current fecal incontinence/chronic diarrhea disorder.

A complete rationale should accompany any opinion provided.

2.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.









______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


